Title: To John Adams from Henry Channing, 30 September 1817
From: Channing, Henry
To: Adams, John


				
					Dear Sir
					New London Sept 30th 1817.
				
				I regret that I had not the pleasure of seeing your son, when he passed through this city. I did not hear of his being here, till the Steam Boat had left the wharf.I now address a line to you, asking your opinion on certain points, on which I want information and your advice.—Our Gen. Assembly meet at N. Haven, on the ninth of October—and I shall leave this on the eighth, being chosen a representative from this place.Govr Wolcott, in his speech recommended many important subjects to the attention of the Assembly, among others, the improvement of the system of taxation. A Committee was appointed to sit after the close of the session in May, and report at the October session.—The Govr had in view his report, when Secy of the Treasury, as the basis of the alterations & improvements. That report I have not seen since first published.—Our present system you will see in 150th page of Connect. Register, which I send by this mail.—You will perceive an oppressive poll tax among the most perminent and oppressive—every poll is put in at sixty dolls. This, on the poor, especially having many sons & apprentices, is most ruinous  & oppressive.—I conceive that, the poll tax ought to be either abolished or reduced one half—and that agriculture and manufactures, with every mechanic employment ought to be releived—I ask your opinion on this subject.—Banks are not taxed as corporations, but stockholders are required to give a list of stock, which is put in at 3 pr Ct—but non residents & residents do not put in one half. Would it not be better to lay a tax upon the capital stock & subject the Banks? On this subject I am at a loss.When the Govr’s Speech is submitted to each house, the custom in this State, is to refer every subject recommended by the Govr.—to joint committees, the Council, generally appoint one of their body, and the house of Repe. generally eight, that is one from each county. The member from the upper house is Chairman, ex officio,—He, consults his convenience, and generally when that house have no business, he sends a messenger to the Speaker, who notifies, the committee, that their presence is requested in the Committee-room. Thus, in the start of business, members are drawn from the . The chairman is the leading man in   and generally manages so as to obtain a report according to the wishes of the upper house.— I ask is a practice similar to this, to be found in any other State? I perceived it amalgamated the two houses, and weakened, if not subverted the independence of the house of repe.—I conceive that joint Committees are to be resorted to, only in case of disagreement of the two houses. Is not this the case in Congress and in other States?I felt a reluctance in troubling you with these inquiries, but knowing your extensive information on these subjects, I have taken the liberty of thus writing. Knowing the labour of writing would forbid your answering me fully, I do not ask it, unless you can do it by a confidential amanuensis. If in this way, you can conveniently give me your views on these or any other points interesting to this State, you will confer an obligation on me, and may render important services to the republick in this advanced period of life.—Very respectfully & Affecty / Yr Obedt Servt
				
					H. Channing
				
				
			